Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 10, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Scholastic Corporation (Exact name of registrant as specified in its charter) Delaware 13-3385513 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 557 Broadway, New York, NY 10012 (Address of Principal Executive offices, including Zip Code) SCHOLASTIC CORPORATION
